EXHIBIT 10.43
DATED 10 NOVEMBER 2009
GYPSUM TRANSPORTATION LIMITED
(as borrower)
-and-
USG CORPORATION
(as guarantor)
-and-
DVB BANK SE
(as lender)
-and-
DVB BANK SE
(as agent)
-and-
DVB BANK SE
(as security trustee)
 
SECOND SUPPLEMENTAL AGREEMENT TO SECURED
LOAN FACILITY AGREEMENT DATED 21 OCTOBER 2008
 
STEPHENSON HARWOOD
One, St. Paul’s Churchyard
London EC4M 8SH
Tel: +44 (0)20 7329 4422
Fax: +44 (0)20 7329 7100
Ref: 1313/48-01497

 



--------------------------------------------------------------------------------



 



CONTENTS

                      Page      
 
        1  
Interpretation
    2      
 
        2  
Condition
    2      
 
        3  
Representations and Warranties
    3      
 
        4  
Amendments to Loan Agreement
    3      
 
        5  
Amendments to Guarantee
    4      
 
        6  
Confirmation and Undertaking
    5      
 
        7  
Communications, Law and Jurisdiction
    6      
 
        SCHEDULE 1     7      
The Lenders
    7      
 
        SCHEDULE 2     8      
Effective Date Confirmation
    8      
 
        SCHEDULE 3     9      
Form of Compliance Certificate
    9      
 
        SCHEDULE 4     10      
Form of Compliance Certificate
    10  

 



--------------------------------------------------------------------------------



 



SECOND SUPPLEMENTAL AGREEMENT
Dated: 10 November 2009
BETWEEN:

(1)  
GYPSUM TRANSPORTATION LIMITED, a company incorporated according to the law of
Bermuda, with registered office at Clarendon House, 2 Church Street, Hamilton
HM11, Bermuda (the “Borrower”); and

(2)  
USG CORPORATION, a company incorporated according to the law of the state of
Delaware whose principal executive office is at 550 West Adams Street, Chicago,
Illinois 60661 (the “Guarantor”); and

(3)  
the banks listed in Schedule 1, each acting through its office at the address
indicated against its name in Schedule 1 (together the “Lenders” and each a
“Lender”); and

(4)  
DVB BANK SE, with its registered office in Frankfurt and acting as agent through
its office at Parklaan 2, 3016BB Rotterdam, The Netherlands (in that capacity
the “Agent”); and

(5)  
DVB BANK SE, with its registered office in Frankfurt and acting as security
trustee through its office at Parklaan 2, 3016BB Rotterdam, The Netherlands (in
that capacity the “Security Trustee”).

SUPPLEMENTAL TO a secured loan agreement dated 21 October 2008 (the “Original
Loan Agreement”) as amended and supplemented by an amendment no. 1 dated 27
February 2009 (the “First Supplemental Agreement”, and together with the
Original Loan Agreement, the “Loan Agreement”) made between the Borrower, the
Lenders, the Agent and the Security Trustee on the terms and subject to the
conditions of which each of the Lenders agreed to advance to the Borrower its
respective Commitment of an aggregate amount not exceeding the total of (i) the
lesser of forty million Dollars ($40,000,000) and fifty per cent of the Market
Value of Vessel A (in respect of Tranche A) and (ii) the lesser of fifty million
dollars ($50,000,000) and fifty per cent of the Market Value of Vessel B (in
respect of Tranche B) (together, the “Loan”).
WHEREAS:

(A)  
The Lenders, the Borrower and the Guarantor have agreed to vary certain terms of
the Loan Agreement and the Guarantee.

 



--------------------------------------------------------------------------------



 



(B)  
The Lenders, the Borrower and the Guarantor have agreed to amend the Loan
Agreement and the Guarantee on the terms and subject to the conditions contained
in this Supplemental Agreement.

IT IS AGREED THAT:

1  
Interpretation

  1.1  
In this Supplemental Agreement “Effective Date” means the date on which the
Agent confirms to the Borrower and the Guarantor in writing substantially in the
form set out in Schedule 2 that the condition referred to in Clause 2.1 has been
satisfied, which confirmation the Agent shall be under no obligation to give if
either a Potential Event of Default or an Event of Default shall have occurred.
    1.2  
In this Supplemental Agreement “Finance Parties” means the Agent, the Security
Trustee and the Lenders.
    1.3  
In this Supplemental Agreement “Security Parties” means all parties to this
Supplemental Agreement other than the Finance Parties.
    1.4  
All words and expressions defined in the Loan Agreement shall have the same
meaning when used in this Supplemental Agreement unless the context otherwise
requires, and clause 1.2 of the Loan Agreement shall apply to the interpretation
of this Supplemental Agreement as if it were set out in full.

2  
Condition

  2.1  
As condition for the agreement of the Finance Parties to amend the Loan
Agreement and the Guarantee and for the effectiveness of Clauses 4 and 5, the
Security Parties shall deliver or cause to be delivered to or to the order of
the Agent a certificate from a duly authorised officer of each of the Security
Parties confirming that none of the documents delivered to the Agent pursuant to
clauses 3.1.1 and 3.1.3 of the Loan Agreement have been amended or modified in
any way since the date of their delivery to the Agent, or copies, certified by a
duly authorised officer of the Security Party in question as true, complete,
accurate and neither amended nor revoked, of any which have been amended or
modified.

  2.2  
All documents and evidence delivered to the Agent pursuant to this Clause shall:

2



--------------------------------------------------------------------------------



 



  2.2.1  
be in form and substance acceptable to the Agent;
    2.2.2  
be accompanied, if required by the Agent, by translations into the English
language, certified in a manner acceptable to the Agent; and
    2.2.3  
if reasonably required by the Agent, be certified, notarised, legalised,
apostilled or attested in a manner acceptable to the Agent.

3  
Representations and Warranties
     
Each of the representations and warranties contained in clause 4, except for
clauses 4.1.6 and 4.1.9, of the Loan Agreement and in clause 2, except clauses
2.6, 2.9 and 2.12, of the Guarantee shall be deemed repeated by the Borrower and
the Guarantor respectively at the date of this Supplemental Agreement and at the
Effective Date, by reference to the facts and circumstances then pertaining, as
if references to the Security Documents included this Supplemental Agreement.
  4  
Amendments to Loan Agreement

  4.1  
With effect from the Effective Date:

  4.1.1  
the following definitions shall be deleted from clause 1.1 of the Loan
Agreement:
       
“Borrowings”
       
“Debt Service”
       
“EBITDA”
       
“Market Adjusted Net Worth”
       
“Value Adjusted Equity”
       
“Value Adjusted Total Assets”
       
“Value Adjusted Total Liabilities”
    4.1.2  
clause 10.2.2 of the Loan Agreement shall be amended with the words “one hundred
and twenty five per centum (125%)” being deleted and replaced with “one hundred
and thirty three and one third per centum (1331/3%)”;

3



--------------------------------------------------------------------------------



 



  4.1.3  
clauses 10.3.1, 10.3.2 and 10.3.4 of the Loan Agreement shall be deleted;

  4.1.4  
the Borrower shall not be required to perform, or enforce the performance of the
other party thereto, any of the provisions of that certain COA dated as of
January 1, 2008, between the Borrower and United States Gypsum Company; and

  4.1.5  
schedule 5 of the Loan Agreement shall be deleted and replaced with the form of
compliance certificate attached as Schedule 3 to this Supplemental Agreement.

  4.2  
All other terms and conditions of the Loan Agreement shall remain unaltered and
in full force and effect.

5  
Amendments to Guarantee

  5.1  
With effect from the Effective Date:

  5.1.1  
a new definition of “Cash Reserves” shall be added to clause 1.1 of the
Guarantee that shall read:

     
““Cash Reserves” means the aggregate amount of cash and cash equivalents set
forth on the Guarantor’s consolidated balance sheet in accordance with generally
accepted accounting principles in the United States of America plus the
aggregate amount then available for borrowing under the committed credit lines
of the Guarantor and its consolidated subsidiaries.”

  5.1.2  
a new definition of “Liquidity” shall be added to clause 1.1 of the Guarantee
that shall read:

     
““Liquidity” means the sum of Cash Reserves and Marketable Securities.

  5.1.3  
a new definition of “Marketable Securities” shall be added to clause 1.1 of the
Guarantee that shall read:

     
““Marketable Securities” means the aggregate amount of marketable securities set
forth on the Guarantor’s consolidated balance sheet in

4



--------------------------------------------------------------------------------



 



     
accordance with generally accepted accounting principles in the United States of
America.”

  5.1.4  
a new clause 8.3 shall be added to the Guarantee that shall read:

  “8.3  
The Guarantor covenants that, throughout the Facility Period, its Liquidity will
be at all times at least one hundred and seventy five million Dollars
($175,000,000).”

  5.1.5  
a new clause 9.4 shall be added to the Guarantee that shall read:

  “9.4  
on a semi annual basis, a compliance certificate substantially in the form of
Schedule 1, duly signed by an officer of the Guarantor, evidencing compliance
with the covenant contained in Clause 8.3.”

  5.1.6  
a schedule 1 shall be added to the Guarantee that shall be in the form attached
as Schedule 4 to this Supplemental Agreement.

  5.2  
All other terms and conditions of the Guarantee shall remain unaltered and in
full force and effect.

6  
Confirmation and Undertaking

  6.1  
Each of the Security Parties confirms that all of its respective obligations
under or pursuant to each of the Security Documents to which it is a party
remain in full force and effect, despite the amendments to the Loan Agreement
made in the First Supplemental Agreement and in this Supplemental Agreement, as
if all references in any of the Security Documents to the Loan Agreement were
references to the Loan Agreement as amended and supplemented by the First
Supplemental Agreement and this Supplemental Agreement.

  6.2  
The definition of any term defined in any of the Security Documents shall, to
the extent necessary, be modified to reflect the amendments to the Loan
Agreement made in or pursuant to the First Supplemental Agreement and this
Supplemental Agreement.

5



--------------------------------------------------------------------------------



 



7  
Communications, Law and Jurisdiction
     
The provisions of clauses 16 and 19 of the Loan Agreement shall apply to this
Supplemental Agreement as if they were set out in full and as if references to
the Loan Agreement were references to this Supplemental Agreement and references
to the Borrower were references to the Security Parties.

6



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Lenders
Names
DVB Bank SE
Parklaan 2
3016BB Rotterdam
The Netherlands
Fax no: +31 10 436 2957
Attn: Doina van Tooren-Rotari

7



--------------------------------------------------------------------------------



 



SCHEDULE 2
Effective Date Confirmation

To:
 
Gypsum Transportation Limited
Clarendon House
2 Church Street
Hamilton HM11
Bermuda


To:
 
USG Corporation
550 West Adams Street
Chicago
Illinois 60661

We, DVB Bank SE, refer to the second supplemental agreement dated
                                         2009 (the “Supplemental Agreement”)
relating to a secured loan agreement dated 21 October 2008 as amended and
supplemented by amendment no. 1 dated 27 February 2009 and as further amended
and supplemented by the Supplemental Agreement (the “Loan Agreement”) made
between Gypsum Transportation Limited as the Borrower, the banks listed in it as
the Lenders, ourselves as the Agent and ourselves as the Security Trustee in
respect of a loan to you from the Lenders of up to $90,000,000.
We hereby confirm that the condition precedent referred to in Clause 2.1 of the
Supplemental Agreement has been satisfied. In accordance with Clauses 1.1, 4 and
5 of the Supplemental Agreement, the Effective Date is the date of this
confirmation and the amendments to the Loan Agreement and the Guarantee are now
effective.

         
Dated:
  2009    

     
Signed: 
 
 
 
For and on behalf of
 
 
DVB BANK SE
 
 

8



--------------------------------------------------------------------------------



 



SCHEDULE 3
Form of Compliance Certificate

To:  
DVB Bank SE (as agent and security trustee)

Dear Sirs
We refer to the loan agreement dated 21 October 2008 (as amended and
supplemented from time to time the “Agreement”) made between (inter alia)
yourselves and ourselves. Words and expressions defined in the Agreement shall
bear the same meanings when used herein.
We hereby certify, as at [           ], that

1.  
Our Cash Reserves are [           ].
  2.  
The current Valuations of the Vessels show an aggregate value of [           ].

As such, we are in compliance with each of the covenants set out in Clause
10.2.2 and 10.3 of the Agreement.
We further confirm that the charters or contracts of affreightment under which
the Vessels operate, which are of twelve months duration or more, are as
follows:-
[Brief details to be inserted]
Yours faithfully
For and on behalf of
Gypsum Transportation Limited

9



--------------------------------------------------------------------------------



 



SCHEDULE 4
Form of Compliance Certificate

To:   
DVB Bank SE (as agent and security trustee)

Dear Sirs
We refer to the guarantee dated 21 October 2008 (the “Guarantee”) made between
yourselves and ourselves. Words and expressions defined in the Guarantee shall
bear the same meanings when used herein.
We hereby certify, as at [           ], that

1.  
Our Cash Reserves are [           ];

   
Our Marketable Securities are [                               ]; and our

   
Liquidity is therefore [           ].

As such, we are in compliance with the covenant set out in Clause 8.3 of the
Guarantee.
Yours faithfully
For and on behalf of
USG Corporation

10



--------------------------------------------------------------------------------



 



IN WITNESS of which the parties to this Supplemental Agreement have executed
this Supplemental Agreement as a deed the day and year first before written.

             
SIGNED SEALED and DELIVERED as
)        
 
a DEED by
)        
 
GYPSUM TRANSPORTATION LIMITED
)        
 
acting by Michael Ensminger
)        
/s/ Michael Ensminger
 
)        
 
its duly authorised Attorney
)        
 
 
)        
 
in the presence of: Daniel Gordon
)        
/s/ Daniel Gordon
             
SIGNED SEALED and DELIVERED as
)        
 
a DEED by
)        
 
USG CORPORATION
)        
 
acting by Karen L. Leets
)
)        
/s/ Karen L. Leets
its duly authorised Vice President & Treasurer
)        
 
 
)        
 
in the presence of: Ellis A. Regenbogen
)        
/s/ Ellis A. Regenbogen
 
     
 
 
 
SIGNED SEALED and DELIVERED as
)        
 
a DEED by
)        
 
DVB BANK SE (as a Lender)
)        
 
acting by Doina van Tooren Rotari
)        
/s/ Doina van Tooren Rotari
 
)        
 
its duly authorised
)        
 
 
)        
 
in the presence of: Petro Zynber
)        
/s/ Petro Zynber
 
     
 
 
 
SIGNED SEALED and DELIVERED as
)        
 
a DEED by
)        
 
DVB BANK SE (as Agent)
)        
 
acting by Doina van Tooren Rotari
)        
/s/ Doina van Tooren Rotari
 
)        
 
its duly authorised
)        
 
 
)        
 
in the presence of: Petro Zynber
)        
/s/ Petro Zynber

11



--------------------------------------------------------------------------------



 



             
SIGNED SEALED and DELIVERED as
)        
 
a DEED by
)        
 
DVB BANK SE (as Security Trustee)
)        
 
acting by Doina van Tooren Rotari
)        
/s/ Doina van Tooren Rotari
 
)        
 
its duly authorised
)        
 
 
)        
 
in the presence of: Petro Zynber
)        
/s/ Petro Zynber

12